DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 3, 4
Withdrawn: 
3
Rejected:
1, 4
Amended: 
1
New: 
NONE
Independent:
1, 3


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (US 8,833,431).

Concerning amended claim 1, which states “the carbon material consists of at least one kind selected from the group consisting of carbon nanotubes, carbon nanohoms, and carbon nanofibers”, Xiao teaches carbon nano tubes, which meets said limitation. Applicant argues the “consists of” phrasing in instant claim 1 excludes the presence of graphene, a second carbon material also taught by Xiao.  However, the “consists of” language appears only in a product-by-process limitation, which does not necessarily limit the scope of the actual products being claimed.  The examiner points out that the preamble, which defines the claimed composite material including dispersive matter, has an open-type transitional phrase (“comprising”) and does not clearly exclude other carbon materials than the ones listed from being present prior to the appearance of the actual composite material claimed. 
Concerning amended claim 1, because Xiao teaches heating and melting the aluminum alloy CNT material (column 4 lines 20-32), then substantially the same “carbon material is reacted with aluminum to achiever the uniform dispersion” is expected for the composite material of Xiao, as for the instant invention. Because of the overlap in composition and aluminum carbide length, diameter, and ratio of L/d, and because substantially the same “carbon material is reacted with aluminum to achiever the uniform dispersion” is expected for 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning claim 4, Xiao teaches said aluminum alloy composite is suitable for various semiconductor applications (see column 1 line 11-column 2 line 12), and therefore is held to be suitable for “an electric conductor” as claimed. The examiner points out that a minimum electrical conductivity is not mentioned, only that the metal alloy serves as “an electric conductor”. Therefore the aluminum alloy composite of Xiao is held to be suitable as “an electric conductor”, and therefore meets the instant limitation.

Response to Arguments/Amendment
In the response filed on 12/22/20, applicant amended claim 1, cancelled claim 2, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
The instant amendment has overcome the previous 112(b) rejections.
Applicant’s argument that the instant invention is allowable because amended claim 1 excludes the presence of graphene, a second carbon material also taught by Xiao, has not been found persuasive. As stated above, the examiner points out that the preamble has an open-
Applicant’s argument that the instant invention is allowable because the prior art does not specify the carbon material is reacted with aluminum has not been found persuasive. As stated above, because Xiao teaches heating and melting the aluminum alloy CNT material (column 4 lines 20-32), then substantially the same “carbon material is reacted with aluminum to achiever the uniform dispersion” is expected for the composite material of Xiao, as for the instant invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/             Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                                   

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        3/16/21